Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00424-CR

                                      Vanessa Rivera MIRELES,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 6, Bexar County, Texas
                                      Trial Court No. 480304
                          Honorable Wayne A. Christian, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 16, 2015

DISMISSED

           Appellant filed a motion to dismiss this appeal; the motion is signed by Appellant and her

counsel. See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted; this appeal is dismissed. See

id.; Hypolite v. State, 647 S.W.2d 294, 295 (Tex. Crim. App. 1983); Conners v. State, 966 S.W.2d
108, 110 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).

                                                    PER CURIAM

DO NOT PUBLISH